OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
                                  AUSTIN




Dear 3lrl                  Opinion Ro. O-W64
                           lb: FaBlnenoc n&remeKm     for
                                former r8o~plent~of Fublla
                                XS8lShllOQ
            This solmovleQgQa'noQ%pt of your
part at uhloh reada a8 rou0w8t




                 .
                                                                       ,




                                           . A went to aube for
                                            ng or lnlnlng property.~
                                            hQ lntQnbQ6 to q-
                                           aomplatlnp;the tr\ns-
                                              iihflehe wfu5out

                                           Xhile in Cuba hQ ob-
                      ed A job wlfh the urrit6aStStQS Uoorern-
                ot8ntend xWminQ6 in Ouba with this emplOp
                mcrntuntil ??eoember,1945. It lpcoQStablished
                tha'hs had a0 lntantion of sbandmlng   hi8
                Texas rssidenae and aQaQptQa the job for
                tbe *duration*with intentims of mtorning
                 to the State.
Honorable Soha H. Ulntera, Page I!

          *Ii Mr. A 18 rrqalred to mln      in the atate fbr
    twelve (lS) montha oontin~ady dter his arrival In
    the Stata, that    la, until Deoabor, 1946, k wlll hate'
    ruliilled the one yew n8lawme ntpbe6ent baIBa;atQly
    preoedlng  the ffllng ot th8 lwllocrtlon. ti6ahe boon
    peamltted to reapply upon hia return to tb 8kte ho
    WOda hte h68 8UffiQient SW8iaMOQ       t0 60apl.JWith the
    rive (5) ye6r out of tjh8alne (9) p6r re8laonoe re..
    qulluiault.3y re~ulringhim to Mib         in the Stete for
    one full par, that is, utll Deoember, 1646, he dll
    h-e at the 8am time lost one rear neoe88ary to oocllply
    with the rim perloG af'tlmereprea for -rid-00,
    aud oaohyearm       hQ@M     l yeme   ~8idOMO ho lo808
    a yur out of the fire ,(S)year porlod nhloh Wenr that
    he h88 to actaally    maal   in the St8te for tire (5)
    year8 oontlnuou8l~. In other word8, ha uoold no b0
    eU&blc until Mmaber, 1950.
                                  .
          *2.   .Xra. T,. a formr reolplentof 030 age
                 ausl8tanoe,~8.6e lii81vry rrsiaent.or
                 thQ Stats Of Tm.8. ShQ wailreaQi~;n~
                 ae8lstmoe until Alylst I, 19SQ. In
                 1939 her ~at.@tar,who pa8 a reela6nt
                -ad o&m,   mbruk8.~~otlrloU b8r or he,
                 11hl#C& Our raolplontwent to OMlm lh
      .          order to help-oen for fh* daughter until'
                 8h6 had lWOOVeT@; -      th6 l'6Q;pfSBt
                 lest the state she had no intention or
                 lbandonlrtgTuea m8iffw0s   :butehe aatl-        *
                                                                 !
                                She haa never beeri out or
                the atat**entlL 8W         1Ut Lp 19S9. .Uhon
                thf8    fOmer   mQ%D;QBt    tiU=tba   t0 th0
                Stefe oi TQxaQ in Januy, 1946,.*he rQ&"
                ap;rma.f0r eQ818tanQeitinaat tbnt tlmQ
                8tated that hw Ilauerhter
                                        haa kept her in
                %bX'O8h a&nrt         hOrwiShO8 bOd?Zg OX-       8
                plained to hortlmt the m&tin            with     !
                whom 8he to?drlrJ iiti ai& not WJBt hQr
                qml Ma lntor8q?todher..-1 80 that 8he
                had na ao.r-nunleation from the Texba, role-
                tir*.

                -trThb roaror m@lut     488 bean out or
                  the State ooatluuotul~fmna Aogrut 19S9
                 uatll Jentmry 1946. Thorefom,    8he not
                 only will ham ta meclttbo rri8idMoc1 TQ-
                  qulrumnt ror the On8 par period, but
                  abe will bawe to be p!vmloall~ premnt
                  in the Steta for a 8Ub8tOOtiOlportlon 0r
                  the five year pWlod wbiah dll amn that,
                  tador the pment polloy rhe oamsof be re-
                utma        ~ntii ha-x7      ihi.
          -18 daotlon U of the Pub110 welf8m Aat rlex-
     lble uwu$hthat tha DQpQrtmQnt night llbanllti
     It8 pOliOid# 80 a8 t0  mlt the nilutetemont ot
     the8e peopb imeaiete r7 upon their return to the
     sratet    /
           ."a vim Of the pmti8iOB      in the Eelf8IW LaW
     lstnaatloj the Depertud to eoxutrue the Law
     llbolrlly, Js it not psalblo for the !hpartment
     to examine the raator8 In th8 lnaltiaual oa8e8 8m-
     liar to tho88 ati s8ka It8 deol~lon In 8ooordanoe
     wlth aeotlon 41 0r the PUbuQ wolrere Aot witbmt
     harlng to oonaldor the rarlaenoe reqUireImd8 ror
     a no= lppllaaat? In othorum4s, do you eonstrue
     sUt;OB    4i Of the R¶biiS Be-n      Aet U pWD&ttlng
     th8 state   Depertarat   Of Publle Woltsro to m~k
     flalblo llll.8Ud XW@l8t;OB8        l'Q~X'diX@~8idMOe
     XV1qUlre~~8nt8  Of fOrI!IOrrOdplOZft8 UithOPd mpmt
     to the pnylslom rel8tlre to th8 re8ldenoc require-
     mata r o rodglnal      lpplloant83
              7oar    oaasid8ntlon       and     opinim will be
     greqtly,appreoletqcI.W
          We bolleve thet our Oplnfon Eo. 0-4494, of which rou
hare a aopy; cin8wea both-of the80 raot 8itMtiOQ8. We quote   rrck
-6Q 3 of thin Oplnlon:
              *&plyflI&gthu~         priSKilj&     to tb   ~faaot 8;ttu-
     tlon                  It 18 our opinion that the appll-
     oent            not mat the requlmt8      or @aetua&rm8-




         fa both thou r~trutdorm the applioante ham rot bQQn
phy8ieaUr prQ8ut rar uw part 0r the tiom parlob,     alld their
re8son8 fo r lb8enco arhatentlon to xQtura se&3 no Qliiel*nee.

              Artlole 696~. reetien8 16 an6 to pmrlda ln                   part   a8
fOibJW8   I
         sec. le. *Aueihame    ahall ba given PndOr the
     prorldotu of tblr Act to any needy bliag lmreon whoa
Honorable Johu H. WInfen, Page 4

        yun aad- the nln4 (9) pan       fme6latol~ presed-
        i5g the 68te0slp ltUa tiOQ,  ln6 Who ha8 -Id&i
        In thf8 Stat0 eontPauuuu~ for one (1) yur   &ue+
        Iatel.1prw*d~    the 68to oi lpplIe8tIoa; ..-
                  aeo. Eo. -Old &e AUi8tMoo 8&d1 b0 gi.d
        e56er      trio proa8ioQ8 of this &et to 84 QU6y pe*
        80Q:

                  “(3)        Wh8 h88       rUidWi IQ th8           St8te       Or TeX88
 \      for rl*e (a) year8                  or a0n within    tba lm8t dn8
         (9) mn     P?oO~;QIJ                 the da0  0s hi8  8ppliMtiOQ
        for  W858t8QO4      -               hu r88idOa    IQ the 8kt8      of
        TOX88 OOlltiSlUOti4                 rOr OR0 (1.) y-r   iSWdi~t8l.t
        9-4861lk9 - lpplh8tiOQ;                           ..-

                  &t1810’3,            804tt45 Sib,         %.i          k8tltUtl05,               pX.ldbd
in   p8l’t   a8    iolbU8:

                  . pro~Idulturtborthttha     nqaireaenti
        rut
        8hall.QU8r 88 I.488 tlaQ nn   (8) yun   durln8
        th8 Ql58 (9) VU'8 icPPrd18t81f pXW~O8dili$
                                                 th0 8p
        pli88tiO5 rOr 0m4gS 888bt81148 8Qd 4021tiQ~4~8l~ '
        ror~mo (1) ,rar,ir*&tely    pre4rdiw   8u4h 8p-
        pllmtfon.'
                 btiOl0          3, %UtiOQ           518, -X88   C%XUtitQtIUE,    rhi4h
uadOd          3Uti.Q         dlb   iQ lti8,         prOTi688  IQ p8l’t  88 tOlbU8%

                  “The     LO$i8~tlUO              8-1     h4V8 the per,                    br
        mUZ8l            &W       to    protide,
                                        8QbjOOt   to lLait8tiOQ8
        8ad ro8tfi4tiUQ8        her.ln O.Qt8iQ8d,    l
                                                     4Qd 8-h     other
        liBlit8tio58,     n8triotioQ8    4Q6 T4(rul8tiOQ8     48 =r   by
        a8     L&8lmAtO       b0 d40@    4XpOdi4Qt    for   888189
        t8rrae    to, ard  ror the paput       0r 888i8kQoa      to:

                  "(1) Heo4y ued peX8onm rho                     8ZS MtUl                    bolu
        rid0     OitiShU       0s ?4~48             8~& WhO 8X-O 4VU   th0                  MO Of
        8ixtr-ftTe       ((lb)   M;                 PrOTidti thd    U  8Wh                   a88%8-
        Woe       8h8ub4               pI& to anyI.Imata         or         uwsteto mp-
        port& Ilutltatlon.Ml10 8eoh Inaate, or k, lnr per84Q
        Who 8h411  Q4t hTe 84tMUr ZUidOd         ill %@X48 ior  8t
        b88t   ii+0 (5) rUT8 dOdQ& thb Qi.EO(II)      PW     I-d-
        i8tely jbTeOe&iagth8 8pfib8tiOQ       tar 8Udr 888i8taQM
        8od 005tiQtlOU81~     tOr OR0 (1) rUr  ;~~8tel~      PnOd-
        I*   mauh 8pPlh8tiO5~      PlXWidd  th+ tb -Xi-        WY-
        Unt       p8r     ronth        SZOEI 3t8t8       rUJtd8   8hli        QOt      b0    IW4
        than      henty boll8ra ($eO),pu                        mnth.
;,.    *



      Bormrrble Soha H. Winten, P8ge 6

                     g(8) Rudy blfnd perso& rho l ro aotual bon8
               rid0 oItIaen8 4r fex88 8ad 8XW our th8 rgO 0r
               tWMt+OO8     (tillyUl'8; pZUTid8d that   M 8uOh U-
               8I8klrsO 8h8ii b8      id t0l4 i5e0      or 0.u~stat0
               8U&I9OItd  iMtitU  trOU, Whl)i8 8e8h iJ%Mte, Or t0
               w    p8S80Jla0 8h8l1 Jl8t h8Te 8Otdlr r48Idd
-!             IQ %X88 8t b88t     fiT0  (6) yeU8 duriu tb nine
               (9) year8 LIPldImtoLyprrSodI4g tb 8pplIoatI4n
               ror 8uoh a88i8t8480 8Qd eontlQUw8l       for OR8 (1)
              ~YUr   hlUdi&t81~ pl-844diag    8t#h 8m IiO8tiOll...*
                                        tho
                        It I8 olur rr0lll                     r0mh30ingth8t both         th8   toauor
      8Qd     pXU8eOt         oOMtitUtiOQ81         pIVBTi8iOQ8     M&     AX%iOlO      em0    84t
      ep aortain minimum re8ideno8 luaol2uMat8 rhloh                                 mud     bo met bo-
      for0 U3y ~88i8tMM 06Jibe (IITO&L  until th68e #ldlII~ XWQair4-
      -It-      8?‘4    Wt,      tiW      8ktO   tiprrtaurf       h88 QO di8OOTtiU.M~      p4UT8                       .
      &or Suti.8n    U ot Artlole 69be, 8lb3                        864tion     SS or that Artlale
      UOUid 5Ot Op8mt8  to n&U08   th8 riti0Ura                         T4fdlWQ8Qt8    84t Pp by
      th8 COatitUti00 UltbSt8tUt8.
.
                 After 8uOh w      XU8ittUQti81      lU a-8            h6TO b0On
      IL&, th0 St8t.ODqj4rta44t h68.04ddenblO              & 84MtiO5 M&Or
      SUti.OQ 41, 88 to Uh@thU  6 pU8OQ    i8   tUpOr*l’il~       sb84Qt  Or hU
      lotbd     Oilt    Or     th8     st8te,    b448U.80 th468     MM     phifly       IE8ttU%            Or
      raot ror th6t Departmoat t4                     pa88 upon.

                   ‘wO,.th8nrOu,      hala t&It th8 8pplIO84t8"~4r'~th4 rO?O-                                      -
      gOi8&     faOt8 8F4 5CJt 85tit186   tQ 888hhQO8   8Bd U5QOt  nOOiT0
      8uOh     until r68ide6tid lWQUiNOlit8 8X8 40rpli86      dtb, 8Q4 that
      aeotlonr 53 6nG 4l ot Artlole 6Sbo sumot nduae 8aI4 nlaiaum
      ZO~U.irOQMt8Of tho COQ8titUtiOQ  4nd 8titUt88.

                        3otrrutth8tthsror4$Diqd                     rullyan8wro               four quoo-
      tion.
                                                                      Toen          Tery   truq




                                                                      8r    /8/     RiUh8ti           8.   Coaks
                                                                                    h8i8knt

      Ap XUbTOd Jul 1, 1946
      00Pl 8p esr
      Aotlna Attormp beil0z81or Ten8
                                                                      APPIWTO~:            Opldon CosxaIttee
                                                                      "y&e                        1